DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1 and 67 have been cancelled, and Claims 2-66 and 68-93 have been added; therefore, Claims 2-66 and 68-93 are pending and are examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claims 2-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter, because the claims are directed to a signal per se (Programming Code), and therefore do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). Claims 2-17 are attempting to patent computer data.
First, the claimed data is clearly not a "process" under § 101 because it is not a series of steps. The other three § 101 classes of machine, compositions of matter and manufactures "relate to structural entities and can be grouped as 'product' claims in order to contrast them with process claims." 1 D. Chisum, Patents § 1.02 (1994). The three product classes have traditionally required physical structure or material (such as: “to be used on a computer”).
"The term machine includes every mechanical device or combination of mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect 
A "composition of matter" "covers all compositions of two or more substances and includes all composite articles, whether they be results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids." Shell Development Co. v. Watson, 149 F. Supp. 279, 280, 113 USPQ 265, 266 (D.D.C. 1957), affd, 252 F.2d 861, 116 USPQ 428 (D.C. Cir. 1958). The claimed data is not matter, but a form of energy, and therefore is not a composition of matter.
The Supreme Court has read the term "manufacture" in accordance with its dictionary definition to mean "the production of articles for use from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand-labor or by machinery." Diamond v. Chakrabarty, 447 U.S. 303, 308, 206 USPQ 193, 196-97 (1980) (quoting American Fruit Growers, Inc. v. Brogdex Co., 283 U.S. 1,11,8 USPQ 131, 133 (1931), which, in turn, quotes the Century Dictionary). Other courts have applied similar definitions. See American Disappearing Bed Co. v. Arnaelsteen, 182 F. 324, 325 (9th Cir. 1910), cert, denied, 220 U.S. 622 (1911). These definitions require physical substance, which the claimed data does not have. Congress can be presumed to be aware of an administrative or judicial interpretation of a statute and to adopt that interpretation when it re-enacts a statute without change. Lorillard v. Pons, 434 U.S. 575, 580 (1978). Thus, Congress must be presumed to have been aware of the interpretation of manufacture in American Fruit Growers when it passed the 1952 Patent Act.
A manufacture is also defined as the residual class of a product. 1 Chisum, § 1.02[3] (citing W. Robinson, The Law of Patents for Useful Inventions 270 (1890)). A product is a tangible physical article or object, some form of matter, which data is not. That the other two product classes, machine and composition of matter, require physical matter is evidence that a manufacture was also intended 
The Examiner suggests rewriting claims 2, 9-11, 13, and 16: replacing “programming code for” with “the technical field improving apparatus operable to:” or “the technical field improving apparatus configured to:”.

Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 18-64 are rejected under 35 U.S.C. 102(e) as being anticipated by Herz et al. (US 2006/0069749 A1). 
As per independent Claim 18, Herz discloses a technology and computing improving, tangible, non-abstract advertising system (Abstract, Location Enhanced Information Delivery System Architecture (LEIA)) comprising: 
receiving in at least one device comprising a memory and via a network, one or more of an entity's demographic and/or psychographic criteria data (See at least Fig.1; Para 0016, 0020, 0022 0029, and 0062, User profile data); 
receiving in at least one device comprising a memory and via a network, one or more ads from two or more advertisers (See at least Para 0019-0020, 0024, Advertiser profiles and advertisement data); 
conducting at least one computer implemented auction in real or near real time between at least two of the advertisers to determine which one of the advertisers' ads will be selected for presentation to the entity, wherein ad selection is based at least in part on (i) one or more of the demographic and/or psychographic criteria data of the entity, (ii) a bid, the bid being the highest amount an advertiser is willing to pay1 but may not have to pay for their ad, and wherein the bid is equal to or greater than a specified minimum bid amount, and (iii) the physical proximity of the entity's web-enabled device to a business (See at least Para 0019, 0040-0041, and 0109; Examiner Note: (1) The Applicant is claiming an auction format for ad placement, to include receiving advertiser bids for such an ad placement.  The prior art of Herz discloses the same type of ad placement auction system (algorithm), to include advertiser bidding for placement; and based on the bidding algorithm disclosed by Herz, the bid amount must be zero or above (or the pricing function would indicate that the advertiser wants money for all advertisements placed, and such a bid would never win or be acceptable to the system). The bid made by advertisers in the system disclosed by Herz would also functionally indicate the highest amount the advertiser is willing to pay at the time the bid was made:
[0040] “The location enhanced information delivery system 100 can use a bidding algorithm. For each advertiser A(l) an associated "pricing function" P(i,x) is used which, given a demographic profile x, returns a price the advertiser is willing to pay1 for use of the location enhanced information delivery system 100 to display its advertising.”
[0041] “The pricing functions P( ) may account for both user type and user count, so that the presence of a large pool of hockey fans at a particular location may not be of interest to one advertiser unless they are also luxury Scotch consumers, while a second advertiser (e.g., a sporting goods store) may be interested in the presence of the hockey fans at a predetermined location purely on user count. For each advertiser A(1)-A(n), its price function P(i,x) is applied to information derived from the user profiles for each of the detected users U(j) at a rationally selects the highest bidder for any given time period, or can use any other selection algorithm it wishes to employ to control the display; maximizing revenue is expected to be a common choice.
and (2) The following statement in the claim: “..but may not have to pay for their ad,” holds no patentable weight in the claim, and is simply an indication of possible intended use; therefore, is not required in the prior art; although, it is always possible that any advertisement fee disclosed in the prior art of Herz may not have to be paid, i.e.  The advertiser losses the auction, or the advertiser bids below an acceptable level “[0109] The invention can use an auction-like bidding algorithm to select data for display, providing maximum revenue opportunity for the display owner, and an ecologically-attractive display shutdown for electronic displays when no acceptable bid is available.”. The Examiner suggests the Applicant actively claim the implementation decision of the bidding fee to be paid or not; See also Para 0042-0052, and 0062-0066); 
causing the selected ad to be sent via wireless communication to the entity's web-enabled device (See at least Para 0042-0052, 0062-0066, and 0070-0073).
As per Claim 19, Herz discloses wherein the selected ad is a video ad (See at least Para 0070). 
As per Claim 20, Herz discloses wherein the selected ad is not a video ad (See at least Para 0070).
As per Claim 21, Herz discloses wherein the selected ad is sent to the entity's web- enabled device only during a particular time period (See at least Para 0010 and 0017-0020).
As per Claim 22, Herz discloses wherein the selected ad is discontinued being sent once a particular number of clicks on the ad has occurred (See at least Para 0017-0020 and 0072).
As per Claim 23, Herz discloses wherein the web-enabled device is a web-enabled phone (See at least Para 0010).
As per Claim 24, Herz discloses wherein a map and/or directions to a business is/are sent to the entity's web-enabled device (See at least Para 0020-0021 and 0088-0089, Advertisement data presented to user at a location; See also Para 0097, Data tied into the navigational user interface; and Para 0088).
As per Claim 25, Herz discloses wherein the selected ad is for a product (See at least Para 0031 and 0050).
As per Claim 26, Herz discloses wherein the selected ad is for a service (See at least Para 0031 and 0050).
As per Claim 27, Herz discloses a communication connection to the selected ad's advertiser from the entity's web-enabled device (See at least Fig.1, Para 0010 and 0023-0025).
As per Claim 28, Herz discloses wherein the selected ad is received into the system directly from the advertiser via a network (See at least Fig.1, Para 0010 and 0023-0025).
As per Claim 29, Herz discloses wherein the selected ad is received into the system from a third-party intermediary acting on behalf of the advertiser via a network (See at least Fig.1, Para 0010 and 0023-0025).
As per Claim 30, Herz discloses wherein the selected ad is printable (See at least Para 0040).  
As per Claim 31, Herz discloses wherein the selected ad is or includes one or more from the group consisting of: coupon, discount, giveaway, free premium, free merchandise, rebate, bonus, award (See at least Para 0051 and 0092).
As per Claim 32, Herz discloses wherein the selected ad's advertiser is notified of the utilization of the advertiser's coupon, discount, giveaway, free premium, free merchandise, rebate, bonus, or award (See at least Para 0051 and 0092).
As per Claim 33, Herz discloses wherein the at least one coupon, discount, giveaway, free premium, free merchandise, rebate, bonus, or award is shared with at least one other entity via the system (See at least Para 0051 and 0092).
As per Claim 34, Herz discloses wherein, through the aggregation of the entity with at least one additional entity, all the aggregated entities qualify for an improvement in the terms and/or conditions of the advertiser's coupon, discount, giveaway, free premium, free merchandise, rebate, bonus, or award (See at least Para 0051 and 0092).
As per Claim 35, Herz discloses entity identification criteria data (See at least Para 0016-0020, 0029, and 0063-0064).
As per Claim 36, Hertz discloses wherein physical proximity is determined using GPS or WLAN. (Para 0026-0028, Location identification and sensing).  
As per Claim 37, Hertz discloses anytime thereafter, receiving data from the entity's web-enabled device that entity is now in physical proximity to a different business (See at least Para 0026-0028, New location = New Ad); conducting another computer implemented auction in real or near real time between at least two advertisers to determine which one of the advertisers' ads will be selected for presentation to the entity based at least in part on (i) one or more of the demographic and/or psychographic criteria data of the entity, (ii) a bid, the bid being the highest amount an advertiser is willing to pay but may not have to pay for their ad, and wherein the bid is equal to or greater than a specified minimum bid amount, and (iii) the physical proximity of the entity's web-enabled device to a business (See at least Para 0040-0041, Pricing Information Delivery; See also Para 0042-0052, and 0062-0066); sending the selected ad via wireless communication to the entity's web- enabled device (See at least Para 0042-0052, 0063-0066, and 0070-0073).
As per Claim 38, Herz discloses wherein the selected ad is a video ad (See at least Para 0070).
As per Claim 39, Herz discloses wherein the selected ad is not a video ad (See at least Para 0070).
As per Claim 40, Herz discloses wherein the selected ad is sent to the entity's web- enabled device only during a particular time period (See at least Para 0010 and 0017-0020).
As per Claim 41, Herz discloses wherein the selected ad is discontinued being sent once a particular number of clicks on the ad has occurred and/or once the selected ad has been sent to entity's web-enabled device a specified number of times (See at least Para 0017-0020 and 0072).
As per Claim 42, Herz discloses wherein a map and/or directions to a business is/are sent to the entity's web-enabled device (See at least Para 0020-0021 and 0088-0089, Advertisement data presented to user at a location; See also Para 0097, Data tied into the navigational user interface; and Para 0088).
As per Claim 43, Herz discloses wherein the selected ad is for a product (See at least Para 0031 and 0050).
As per Claim 44, Herz discloses wherein the selected ad is for a service (See at least Para 0031 and 0050).
As per Claim 45, Herz discloses a communication connection to the selected ad's advertiser from the entity's web-enabled device (See at least Fig.1, Para 0010 and 0023-0025).
As per Claim 46, Herz discloses wherein the selected ad is received into the system directly from the advertiser via a network (See at least Fig.1, Para 0010 and 0023-0025).
As per Claim 47, Herz discloses wherein the selected ad is received into the system from a third-party intermediary acting on behalf of the advertiser via a network (See at least Fig.1, Para 0010 and 0023-0025).
As per Claim 48, Herz discloses wherein the selected ad is or includes one or more from the group consisting of: coupon, discount, giveaway, free premium, free merchandise, rebate, bonus, award (See at least Para 0051 and 0092).
As per Claim 49, Herz discloses wherein the selected ad advertiser is notified of the utilization of advertiser's coupon, discount, giveaway, free premium, free merchandise, rebate, bonus, award (See at least Para 0051 and 0092).
As per Claim 50, Herz discloses wherein physical proximity is determined using GPS or WLAN (Para 0026-0028, Location identification and sensing).  

As per independent Claim 51, Herz discloses web-enabled mobile device comprising a GUI (Abstract, Location Enhanced Information Delivery System Architecture (LEIA); and Para 0103), the  demographic and/or psychographic criteria data of an entity, (ii) a bid, the bid being the highest amount an advertiser is willing to pay but may not have to pay for their ad, and wherein the bid is equal to or greater than a specified minimum bid amount (See rejection of independent claim 18 above, Para 0019, 0040-0041, and 0109), and (iii) the physical proximity of the entity's mobile device to a business (Herz: Para 0026-0028, Location identification and sensing; See also Para 0042-0052, 0063-0066, and 0070-0073).  
As per Claim 52, Herz discloses a display on the GUI a map and/or directions to the business (See at least Para 0020-0021 and 0088-0089, Advertisement data presented to user at a location; See also Para 0097, Data tied into the navigational user interface; and Para 0088).
As per Claim 53, Herz discloses, wherein the GUI displayed ad is a video ad (See at least Para 0070).
As per Claim 54, Herz discloses, wherein the GUI displayed ad is not a video ad (See at least Para 0070).
As per Claim 55, Herz discloses wherein the GUI displayed ad is displayed only during a particular time period (See at least Para 0010 and 0017-0020).
As per Claim 56, Herz discloses wherein the GUI displayed ad is discontinued once a particular number of clicks on the displayed ad has occurred (See at least Para 0017-0020 and 0072)
As per Claim 57, Herz discloses wherein the displayed ad is for a product (See at least Para 0031 and 0050).
As per Claim 58, Herz discloses, wherein the displayed ad is for a service (See at least Para 0031 and 0050).
As per Claim 59, Herz discloses wherein, as the result of one or more changes to the entity's demographic and/or psychographic criteria data, a new ad is displayed on the GUI (See at least Fig.1; Para 0016, 0020, 0022 0029, and 0062-0066)
As per Claim 60, Herz discloses, wherein physical proximity is determined using GPS or WLAN. (Para 0026-0028, Location identification and sensing).  
As per Claim 61, Herz discloses wherein, as the result of the entity's mobile device coming into the physical proximity of a different business, a different ad is displayed on the GUI (See at least Para 0026-0028, New location = New Ad).  
As per Claim 62, Herz discloses a display on the GUI at least one from the group consisting of: coupon, discount, giveaway, free premium, free merchandise, rebate, bonus, award (See at least Para 0051 and 0092).
As per Claim 63, Herz discloses wherein the web-enabled mobile device has touch screen capability (See at least Para 0010).
As per Claim 64, Herz discloses wherein physical proximity is determined using GPS or WLAN (Para 0026-0028, Location identification and sensing).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-17, 65-66, and 68-93 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herz et al. (US 9,648,581 B1) in view of Morsa (Applicant, Response to Election/Restriction, 11/19/2020, Express 35 U.S.C 103 Admission, Pg.2).
Herz discloses the claimed subject matter of Claims 18-64 as indicated in the 102(b) rejection above.
The Applicant (Morsa) further discloses that claims 2-17 and 65-93 would be obvious over Claims 18-64 within the meaning of 35 U.S.C. 103.

Therefore, Claims 2-17 and 65-93 stand rejected for the same reasons indicated for claims 18-64 above. Furthermore and differences between the claims (2-17 and 65-93) and the previously rejection claims (18-64) would have been obvious to one of ordinary skill in the art at the time the invention was made, as indicated by Applicant.

Response to Arguments
Applicant's arguments filed on 3/24/2021 and 10/20/2021, with respect to Claims 2-66 and 68-93, have been fully considered but are not persuasive.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The Applicant’s arguments are addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571) 272-6807.  The examiner can normally be reached on M-F 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 14, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629